DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/11/2020. It is noted, however, that applicant has not filed a certified copy of the CN202021075507.0 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, a water-proof and weld-free LED bulb, and “a second water-proof rubber ring, wherein a top surface of the second water-proof rubber ring is flat, a bottom surface of the second water-proof rubber ring is provided with multiple circular water-proof protrusions, the top surface of the second water- proof rubber ring is attached to the silica gel plug, and the bottom surface of the second water-proof rubber ring is attached to a bottom of the cup lamp holder.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Chen (US 20180156445 A1) does not disclose a second water-proof rubber ring attached to the silica gel plug, and that the rubber ring has a flat top surface attached to the plug, and a bottom surface with multiple circular water-proof protrusions attached to a bottom of the cup lamp holder.

The remaining Claims are allowed due to their dependence on claim 1.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875